Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,6,9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryseva (RU2566438; as provided by the applicant).
Regarding claim 1, Ryseva teaches an anhydrous food product comprising 420-440 parts sugar powder(disaccharide), 130-150 parts cocoa mass(dry plant material/dehydrated cocoa fruit), 167-195 parts cocoa butter, 90-120 parts milk powder(fat having an SFC less than or equal to 40% at 20C), 40-60 parts skimmed milk 
When converting to percentages, the composition of Ryseva comprises 39.2-47.3% sugar which is both a disaccharide and a sweetening agent. The claims allow for 20-38% disaccharide and an additional up to 20% sweetening agent. Therefore, the 39.2-47.3% sugar in the prior art can be considered to comprise 38% disaccharide and 1.2-9.3% sweetening agent, thus meeting the claim requirements. As such, the instant claims do not exclude sugar from the sweetening component or limit the total amount of sugar in any way. 
Ryseva teaches that the composition comprises cocoa mass in an amount of 130-150 parts out of 930 to 1070 parts or 12.2-16.1% of the anhydrous food product. Ryseva does not specifically teach that the cocoa mass is non-fat cocoa powder. However, since cocoa powder is merely cocoa mass with the fat removed, it would have been obvious to use non-fat cocoa powder if a lower fat content were desired for a more health conscious consumer. Therefore, the composition would comprise 12.2016.1% non-fat cocoa powder, which is within the claimed range of between 10% and 40%. 
If one were to use non-fat cocoa powder in place of the cocoa mass, then the only source of cocoa butter would be the cocoa butter present in an amount of 167-195 parts out of 930 to 1070 total parts. Therefore, the composition would comprise 15.6-20.9% cocoa butter.
Ryseva further teaches that the composition comprises 90-120 parts whole dried milk and 80-100 parts dried cream. These fats are identified by the applicant as having an SFC less than or equal to 40% at 20C. When converting to percentages and 
As stated above, the composition comprises 15.6-20.9% added cocoa butter which would be the only source of cocoa butter if dry non-fat cocoa powder is used in place of the cocoa mass. Therefore, the ratio of fat having a solid fat content less than or equal to 40% at 20C to cocoa butter is 0.27-0.47, which overlaps the claimed range of greater than 0.33 and renders it obvious. 
Ryseva teaches that no less than 96% of the particles have a size of 5-30 microns and no(0%) water(see abstract). 
Ryseva teaches 5.7-7.3% fat having an SFC less than or equal to 40% at 20C and not between 10% and 30% as claimed. However, the prior art amount of 7.3% is considered reasonably close enough to 10% that one of ordinary skill in the art would expect that the product of the prior art would have the same properties as the claimed product.  Furthermore, the applicant has not compared the closest prior art Ryseva to demonstrate that the amount of fat having an SFC less than or equal to 40% at 20C is critical to the invention. 
Regarding claim 6, Ryseva does not specifically teach that the weight ratio between total fat and total non-fat dry material is greater than or equal to 0.7. However, it would have been obvious to adjust the amount of total fat depending on the taste and mouthfeel desired. For example, since fat is known to provide creaminess and fullness, it would have been obvious to increase the amount of total fat to provide this taste and texture to the consumer. Also, it would have been obvious to decrease the amount of 
Regarding claims 9 and 10, Ryseva does not specifically teach mixing the composition with a hydrating agent such as animal or plant milks. However, since hot chocolate and chocolate based milk drinks are popular in the art and formed from mixing a powdered anhydrous composition with milk, it would have been obvious to so such in order to provide these drinks to consumers and offer a product with a longer shelf life. It would have been obvious to adjust the amount of the hydrating agent and anhydrous food product depending on the richness(i.e. have more chocolate product and less water) and texture desired in the final food product. 
Regarding claim 11, Ryseva does not specifically teach forming a whipped product from the anhydrous product and a hydrating agent. However, aerated products such as whipped cocoa drinks are conventional in the art. Therefore, it would have been obvious to add a hydrating agent to the anhydrous product of Ryseva and further aerate the product to form a whipped, chocolate drink that is conventional and pleasing to consumers. It would have been obvious to adjust the amount of the hydrating agent and anhydrous food product depending on the richness(i.e. have more chocolate product and less water) and texture desired in the final food product.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
The applicant argues that Ryseva differs from the present invention in the amount of sugar and the content of fat having an SFC less than or equal to 40% at 20C and not between 10% and 30%
Specifically, Ryseva teaches 5.7-7.3% fat having an SFC less than or equal to 40% at 20C and not between 10% and 30% as claimed. However, the prior art amount of 7.3% is considered reasonably close enough to 10% that one of ordinary skill in the art would expect that the product of the prior art would have the same properties as the claimed product.  See MPEP 2144.05 I, overlap of ranges. Furthermore, the applicant has not compared the closest prior art Ryseva to demonstrate that the amount of fat having an SFC less than or equal to 40% at 20C is critical to the invention. 
Regarding the amount of sucrose, the composition of Ryseva comprises 39.2-47.3% sugar which is both a disaccharide and a sweetening agent. The claims allow for 20-38% disaccharide and an additional up to 20% sweetening agent. Therefore, the 39.2-47.3% sugar in the prior art can be considered to comprise 38% disaccharide and 1.2-9.3% sweetening agent, thus meeting the claim requirements. As such, the instant claims do not exclude sugar from the sweetening component or limit the total amount of sugar in any way. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791